Motion Granted in Part; Order filed July 10, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00973-CR
                                 ____________

                   MIGUEL ANGEL CONTRERAS, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 182nd District Court
                              Harris County, Texas
                         Trial Court Cause No. 0850245


                                    ORDER

      This is an appeal from a judgment adjudicating appellant’s guilt in which
appellant’s appointed counsel filed an Anders brief. See Anders v. California, 386
U.S. 738 (1967). The record reflects that on December 7, 2000, appellant entered a
plea of guilty to aggravated assault causing serious bodily injury. The trial court
deferred a finding of guilt and placed appellant on community supervision for six
years. The State subsequently moved to adjudicate appellant’s guilt. Appellant
entered a plea of true, without an agreed recommendation on punishment, to the
allegations in the motion. On September 18, 2013, the trial court adjudicated
appellant’s guilt and sentenced him to confinement for ten years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se
notice of appeal.

       Appellant made known to this court his desire to review the record and file a pro
se brief in response to counsel’s Anders brief. See Kelly v. State, No. PD-0702-13, 2014
WL 2865901 (Tex. Crim. App. June 25, 2014) (citing Anders, 386 U.S. at 744); Gainous
v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Accordingly, on May 6, 2014, we
ordered that the record be provided to appellant. On June 27, 2014, the Harris County
District Clerk’s Office notified this court that appellant received a copy of the record on
June 3, 2014.

       On June 24, 2014, appellant filed a pro se motion for production of additional
records, in which he seeks the following records:

       1. Guilty Plea Hearing Transcript
       2. Any and all documents pertaining to appellant’s probation, including
          but not limited to, probation visits, payments, attend classes ect. [sic]
       3. Adjudication hearing and sentencing hearing transcript.
       The record filed with this court does not contain the requested items. The record
reflects that a court reporter was waived at the December 11, 2000 hearing on appellant’s
guilty plea. Moreover, a defendant may raise issues related to his original plea proceeding
only in appeals taken when deferred adjudication is first imposed. See Daniels v. State,
30 S.W.3d 407, 408 (Tex. Crim. App. 2000) (citing Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999)). The reporter’s record from the original guilty plea in
the deferred adjudication proceeding is not necessary to this appeal’s resolution because
appellant cannot now appeal any issues relating to the original deferred adjudication
proceeding. See Daniels, 30 S.W.3d at 408.




                                             2
        No reporter’s record was filed in this appeal.1 It is unclear from our record whether
a record was made of the hearing on the State’s motion to adjudicate appellant’s guilt,
and if so, whether the State produced and admitted appellant’s probation records.
Therefore, we GRANT appellant’s motion in part, and issue the following order:

        We order Roxanne Wiltshire, the official court reporter for the 182nd District
Court, to certify to this court whether a record was made of the hearing on the motion to
adjudicate appellant’s guilt, which was held on or about September 18, 2013. If the
hearing was reported, the record of that hearing, together with all exhibits, including
those containing appellant’s probation records, if any, shall be filed with the clerk of this
court within thirty days of the date of this order. In addition, in accordance with local
procedure, the clerk of the court shall furnish a copy of the reporter’s record to appellant
within forty-five days of the date of this order and certify to this court the date on which
delivery of the record to appellant is made.

        Appellant’s pro se brief in response to counsel’s Anders brief shall be filed with
this court within thirty days after receipt of a copy of the supplemental record or receipt
of notice that no record was made. All other relief requested in appellant’s motion is
denied.



                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




1
 The record contains only a reporter’s record from an abatement hearing ordered by this court to determine whether
appellant was entitled to appointed counsel.

                                                        3